EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Forms S-3 (Nos. 333-135158, 333-168585, 333-176560 and 333-188844) and Forms S-8 (Nos. 333-116348, 333-116349, 333-160346, 333-160347, 333-176528, 333-190582, and 333-197956) of CAS Medical Systems, Inc. and Subsidiary of our report dated March 18, 2015, relating to the consolidated financial statements of CAS Medical Systems, Inc. and Subsidiary as of and for the years ended December 31, 2014 and 2013 which report appears in the December 31, 2014 Annual Report on Form 10-K of CAS Medical Systems, Inc. and Subsidiary. /s / CohnReznick LLP Roseland, New Jersey March 18, 2015
